Opinion by
Mr. Chief Justice Bell,
Plaintiff, Richard I. Klein, commenced an action of assumpsit by writ of foreign attachment against defendant, Ruth Silberberg, and certain named garnishees, seeking to recover compensation for legal services he claimed to have rendered to Ruth Silberberg. Tower Development & Investment Corporation, Morris Melman and Bess W. Melman, Akiba Zilberberg and Yenti Zilberberg, Paul M. Pierst, and Shopping Centers Corporation were named and served as garnishees.
The jury returned a verdict in favor of plaintiff in the amount of $15,564 plus interest. The lower Court denied defendant’s motions for a new trial and for judgment n.o.v. Defendant appealed.
Appellant’s principal contentions were that (1) some of the services were performed for corporations and for the executor of the estate of her deceased husband, and (2) plaintiff failed to sustain the burden of proof with regard to his legal services to her, and (3) plaintiff’s services did not justify the amount awarded to him by the jury.
*323We have reviewed the record and find no merit in any of defendant’s contentions.
Judgment affirmed.